Name: Commission Regulation (EEC) No 3404/89 of 13 November 1989 opening a standing invitation to tender for the supply to Poland of 76 500 tonnes of barley held by the German intervention agency and amending Regulation (EEC) No 2557/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 89 Official Journal of the European Communities No L 328/33 COMMISSION REGULATION (EEC) No 3404/89 of 13 November 1989 opening a standing invitation to tender (or the supply to Poland of 76 500 tonnes of barley held by the German intervention agency and amending Regulation (EEC) No 2557/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2247/89 of 24 July 1989 on an emergency measure for the free supply of certain agricultural products to Poland ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 2860/89 (3), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 2557/89 (4) as amended by Regulation (EEC) No 2594/89 (s), provides that contracts for the supply of cereals under Regulation (EEC) No 2247/89 are to be allocated by invitation to tender ; Whereas Article 11 (2) of Regulation (EEC) No 2557/89 should be adopted ; Whereas a standing invitation to tender should be opened for the supply of barley held by the German intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, provided for in Article 14 of Regulation (EEC) No 2557/89. 2. Tenders may be lodged subject to the allocation of a given quantity. Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall be 1 p.m., Brussels time, on 22 November 1989 . 2. The time limit for submission of tenders in response to the last partial invitation to tender shall be 1 p.m. Brussels time, on 13 December 1989 . Article 5 Tenders must be submitted to the German intervention agency. The German intervention agency shall forward tenders to the Commission in accordance with the model in Annex II hereto. Article 6 The taking-over certificate referred to in Article 10 (3) of Regulation (EEC) No 2557/89 shall take the form shown in Annex III hereto. Certificates shall be issued after unloading of the goods. Article 7 The successful tenderer shall undertake to provide the Polish authorities with the documents required for supply purposes as specified in the notice of invitation to tender drawn up by the German intervention agency. Article 8 For the purposes of entering EAGGF expenditure in the accounts, the book value of the product referred to in Article 1 is hereby fixed at ECU 51 per tonne . Article 9 Article 1 1 (2) of Regulation (EEC) No 2557/89 is hereby replaced by the following : '2. Samples shall be taken at the expense of Xhe successful tenderer and made available to the competent intervention agency.' Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, Article 9 shall apply with effect from 26 August 1989. HAS ADOPTED THIS REGULATION : Article 1 On the terms laid down in Regulation (EEC) No 2557/89, the German intervention agency shall open a standing invitation to tender for the supply to Poland of 76 500 tonnes of barley held by the said agency. Article 2 1 . The invitation to tender shall cover about 76 500 tonnes of barley to be supplied from North Sea and Baltic Sea ports . 1. The regions where the 76 500 tonnes of barley are storred are listed in Annex I hereto. Article 3 1 . Tenders may relate only to the entire lot or group of lots specified in the notice of invitation to tender (') OJ No L 216, 27. 7. 1989, p. 5. (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (') OJ No L 274, 23 . 9 . 1989, p. 41 . (4) OJ No L 248, 24. 8 . 1989, p. 10 . 0 OJ No L 250, 26 . 8 . 1989, p. 19 . No L 328/34 Official Journal of the European Communities 14. 11 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I (tonnes) Regions of storage Quantity Schleswig-Holstein / Hamburg 35 516 Niedersachsen / Bremen 38 797 Nordrhein-Westfalen 2 115 ANNEX II Standing invitation to tender for the supply to Poland of about 76 500 tonnes of barley held by the German intervention agency (Regulation (EEC) No 3404/89) Tenderer number Number of lot or group of lots Quantity (tonnes) Carriage by sea Supply costs applied for (ECU/tonne)Placeof removal from store Port of destination 1 2 3 4 5 6 1 2 3 4 etc. 14. 11 . 89 Official Journal of the European Communities No L 328/35 ANNEX III SUPPLY BY SEA TAKING-OVER CERTIFICATE I, the undersigned : (surname, first name, business name) acting on behalf of the Polish Government, hereby certify that the goods mentioned below have been taken over :  Name of vessel :  Place and date of taking-over :  Product :  Tonnage taken over : Remarks or reservations :